On Concession of Error

SALTER, J.
Coronado Condominium Association, Inc., appeals circuit court orders dismissing a statutory lien foreclosure case for lack of prosecution and denying a subsequent motion to vacate the order of dis*1174missal. The appellee initially was precluded from filing an answer brief following our issuance of an order to show cause. Following a notice of appearance and a concession of error by co-counsel for the appellee, we reverse the orders below and remand this case to the circuit court for further proceedings. Wilson v. Salamon, 923 So.2d 363, 368 (Fla.2005) (reiterating purpose of Fla. R. Civ. P. 1.420(e) and the specification that “record activity” includes “filings of pleadings, order of court, or otherwise,” establishes a “bright-line test that will ordinarily require only a cursory review of the record”). For the avoidance of doubt, we further conclude that the Association’s pleading filed in response to the computer-generated “Notice of Lack of Prosecution” also demonstrated good cause why the action should not be dismissed for lack of prosecution.
Reversed and remanded.